Citation Nr: 1206261	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  06-19 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.  

3.  Entitlement to an initial evaluation in excess of 10 percent for diabetic neuropathy of the left lower extremity.  

4.  Entitlement to an initial evaluation in excess of 10 percent for diabetic neuropathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1969 to August 1971. 

This matter comes to the Board of Veterans' Appeals (Board) from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for PTSD, with a 50 percent evaluation; diabetes mellitus, with a 20 percent evaluation; and diabetic neuropathy of the left and right lower extremities, with separate 10 percent evaluations.  All of the Veteran's disabilities were granted effective January 18, 2005, which is the date the RO received his service connection claims.  A January 2009 rating decision granted the Veteran a total disability rating based on individual unemployabilty (TDIU), effective January 18, 2005.  

The RO in Oakland, California, currently retains jurisdiction of the Veteran's claim file.  

In July 2010, the Board remanded the Veteran's current claims for additional development.  

A September 2010 VA PTSD examination notes that the Veteran is employed.  Given that the Veteran is in receipt of a TDIU, this matter is REFFERED to the RO for appropriate action.  






FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by no more than occupational and social impairment, with reduced reliability and productivity; and a current GAF score of 40.  

2.  The Veteran's service connected diabetes mellitus is manifested by the required use of insulin and a restricted diet.

3.  The Veteran's diabetic neuropathy of the left lower extremity is manifested by moderate incomplete paralysis of the sciatic nerve, but not moderately severe incomplete paralysis of the sciatic nerve.

4.  The Veteran's diabetic neuropathy of the right lower extremity is manifested by moderate incomplete paralysis of the sciatic nerve, but not moderately severe incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011). 

2.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2011). 

3.  The criteria for an initial evaluation of 20 percent, but no more, for diabetic neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2011).  

4.  The criteria for an initial evaluation of 20 percent, but no more, for diabetic neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  March 2005, January 2009, and August 2010 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently re-adjudicated in a November 2011 supplemental statement of the case (SSOC). 

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Numerous adequate VA examinations were conducted to assess the severity of the Veteran's disabilities; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran's Social Security Administration (SSA) disability records have also been obtained.  

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

A.  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


B.  PTSD

The Veteran seeks an initial rating in excess of 50 percent for PTSD.  He claims that he cannot work and will feel fine for a while, but then becomes sick for a week.  

The RO originally granted service connection for a PTSD disability in the July 2005 rating decision on appeal, assigning a 50 percent rating with an effective date of January 18, 2005, under 38 C.F.R. § 4.130, DC 9411.  

The Veteran's PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411.  A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

The symptoms recited in the criteria in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.)  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

A VA examination was conducted in March 2005.  The examiner noted a review of the Veteran's claim file.  The Veteran reported chronic sleep disturbances, intrusive thoughts, avoided media reminders of his war time experiences, had poor concentration and focus, and no social life.  He denied significant problems with anger or trouble with interpersonal relationships during his work career.  A mental status examination was conducted, and the examiner noted that the Veteran appeared chronically depressed.  His thinking was linear and he did not show gross memory defects or other signs of major impairment in cognitive function.  The Veteran showed no signs of a psychotic process such as hallucinations, delusions, inappropriate affect, or loosened associations.  He offered no current suicidal or homicidal ideation, although he did report some near suicidal behaviors as recent as last summer.  He had modest insight.  The examiner noted that the Veteran has problems with concentration, sleep disturbances, and a very avoidant tendency.  A diagnosis of PTSD, chronic and severe, was given and a GAF of 50 was assigned.  

A VA examination was conducted in September 2010.  The examiner noted a review of the Veteran's claim file.  He reported flashbacks of the jungle, insomnia with nightmares 3 times per month, and mainly being depressed.  In the last 6 months he has been living in an assisted living facility to help for his complicated diabetes.  He is capable of driving.  His social life is very limited, and reports that chronic depression drags him down.  He lacks much interest in anything.  

A mental status examination revealed that the Veteran had a depressive look and admitted to be chronically depressed and reported anhedonia.  He was not hopeless and denied any recent suicidal intent or repeat ideation.  His speech was monotonous, slow, and non-spontaneous.  There was no evidence of disordered thinking.  He had a good remembrance of the past, and could remember recent events with no evidence of amnesia.  He was capable of doing simple arithmetic and had an adequate fund of knowledge.  A diagnosis of PTSD complicated with alcohol dependence and chronic depression; all considered service connected, was given.  A GAF of 40 was assigned, and the examiner noted that the Veteran lives in an assisted living facility and is employed.  His PTSD is mostly manifested by chronic depression and alcoholism.  

The competent evidence does not demonstrate findings of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; and neglect of personal appearance and hygiene, which would be indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, which are symptoms of the type and degree contemplated for a 70 percent rating; nor does it demonstrate other symptoms, or their effects, of the type and degree that would justify a 70 percent rating.  See 38 C.F.R. § 4.130 , DC 9411.  

There is evidence of record that indicates that the Veteran has sleeping problems, mood problems, and depression.  Symptoms of the severity of chronic sleep impairment and disturbances in mood are the type of symptoms listed as examples of a PTSD disability of such a severity as to warrant the Veteran's current 50 percent rating.  

Although there is competent evidence that the Veteran has depression that affects his ability to function, this symptom alone do not warrant a 70 percent rating in the absence of other symptoms of the type or severity prescribed for a 70 percent rating, such as obsessional rituals, illogical speech, or spatial disorientation.  Nor does the evidence include any manifestations other than those listed in the DSM-IV criteria which would justify a rating higher than 50 percent. 

Furthermore, although the lowest reported GAF score of record is 40, which is defined as denoting major impairment in several areas, this score alone would not entitle the Veteran to a 70 percent rating in the absence of corroborating symptoms which would be indicative of occupational and social impairment with deficiencies in most areas.  See Carpenter, 8 Vet. App. at 242-244.  

The fact that the Veteran's PTSD causes occupational impairment with deficiencies in areas such as work and mood, is reflected in the award of his TDIU, effective January 18, 2005.  

An initial evaluation in excess of 50 percent for PTSD is not warranted; there is no doubt to be resolved.  38 C.F.R. § 4.130, DC 9411.  



B.  Diabetes Mellitus

The Veteran seeks a rating in excess of 20 percent for diabetes mellitus.  He claims that his diabetes is very serious and prevents him from working.  

The Veteran's diabetes mellitus type II is rated under 38 C.F.R. § 4.119, DC 7913.  Under this Diagnostic Code, a 20 percent evaluation is assigned for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

Note (1) of Diagnostic Code 7913 provides that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

The definition of "regulation of activities" in the criteria for a 100 percent rating, i.e., "the avoidance of strenuous occupational and recreational activities," applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009). 
In addition, a 40 percent rating under DC 7913 requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho, 21 Vet. App. at 363-365.

A VA examination was conducted in March 2005.  The examiner noted a review of the Veteran's claim file.  The Veteran took NPH insulin twice a day.  He has been hospitalized 15 times in the past year and lost 5 pounds of weight in the past year.  He had one episode of ketoacidosis in 2000 and no hypoglycemic episodes.  He is on a low carbohydrate diet.  He sees his provider 15 to 20 times per year.  He has never been told to limit his activities due to diabetes mellitus.  A physical examination was conducted.  A diagnosis of diabetes mellitus, type 2, insulin dependent, was given.  

A VA examination was conducted in September 2010.  The examiner noted a review of the Veteran's claim file.  Currently, the Veteran uses insulin more than once daily.  The examiner noted that there is no history of diabetes related hospitalizations or surgery, but also noted that there are episodes of hypoglycemic reactions or ketoacidosis, that require hospitalization and occur 1 or 2 times per year.  The Veteran sees his health care provider monthly or less for diabetic care.  The Veteran has not been instructed to follow a restricted or special diet and is not restricted in his ability to perform strenuous activities.  A physical examination was conducted and the Veteran was given a diagnosis of diabetes, type 2.  

The competent evidence of record shows that the criteria for a 40 percent rating have not been met.  A 40 percent rating for diabetes mellitus requires insulin use, restricted diet, and regulation of activities.  The March 2005 VA examination notes that the Veteran has never been told to limit his activities due to diabetes mellitus.  The September 2010 VA examination notes that the Veteran has not been instructed to follow a restricted or special diet and is not restricted in his ability to perform strenuous activities.  

Although both VA examinations note that there are episodes of hypoglycemic reactions or ketoacidosis, and that the Veteran's diabetes mellitus causes some hospitalizations each year, a 40 percent rating for diabetes requires insulin use, restricted diet, and regulation of activities, i.e., "the avoidance of strenuous occupational and recreational activities."  DC 7913 is successive in nature, and therefore, simply because some of the criteria for a 60 percent rating for diabetes mellitus are present, such as episodes of hypoglycemic reactions or ketoacidosis, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum, 23 Vet. App. at 156.  Furthermore, Camacho, 21 Vet. App. at 363-365, requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  

Because the medical evidence of record contains clear findings that the Veteran's diabetes mellitus does not require him to regulate his activities by avoiding strenuous occupational and recreational activities, a higher 40 percent rating under 38 C.F.R. § 4.119, DC 7913 is not warranted.  

C.  Diabetic Neuropathy

The Veteran seeks evaluations in excess of 10 percent for diabetic neuropathy of the bilateral lower extremities.  

The Veteran's diabetic neuropathy is rated under 38 C.F.R. § 4.124a, DC 8520. Under this Diagnostic Code, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.  

In rating a musculoskeletal disability, functional loss due to pain is a factor.  Other factors include less movement than normal, weakened movement, excess fatigability, pain on movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

A March 2005 VA examination report notes that the Veteran's claim file was reviewed.  A physical examination was conducted and the examiner noted that a peripheral examination revealed diminished light touch and vibration at several points in both the feet and toes, but that most areas are normal.  A pertinent diagnosis of bilateral lower extremities diabetic neuropathy, mild, was given.  

A September 2010 VA examination report notes that the Veteran's claim file was reviewed.  The examiner noted that the Veteran takes neurotonin.  He has no mobility problems and no balance or coordination problems.  A physical and extremity examination was conducted.  The Veteran's right and left lower extremities had normal temperature and color, decreased dorsalis pedis and tibial pulses.  His right lower extremity had edema.  His upper right and left lower extremities had normal temperature and color and normal radial pulses.  

A reflex examination revealed normal peripheral nerve reflexes, normal knee and ankle jerks, and normal plantar flexion.  A sensory examination revealed his right lower extremity had decreased vibration and decreased pain/pinprick of the dorsal foot, but his light touch and position sense were normal; no dysesthesias.  His left lower extremity had normal vibration, pinprick/pain, position sense, and light touch; no dysesthesias.  A motor examination revealed that the Veteran's hip and knee flexion and extension had active movement against full resistance and his ankle dorsiflexion and plantar flexion and great toe extension had active movement against full resistance.  There was no muscle atrophy and muscle tone was normal, no gait abnormality, no imbalance or tremor, and no evidence of fasciculations.  The Veteran uses a cane for walking.     

The Veteran was given a diagnosis of bilateral peripheral neuropathy of the feet.  The examiner noted that the Veteran has no nerve dysfunction, but did note that his neuropathy causes decreased mobility, lack of stamina, weakness or fatigue, and decreased strength.  He is not able to play with his grandkids or shop.  

The evidence shows that a higher 20 percent rating is warranted for each of the Veteran's lower extremities.  The August 2010 examiner found that the Veteran had diminished sensation in his bilateral S1 dermatomes, and that his neuropathy causes decreased mobility, lack of stamina, weakness or fatigue, and decreased strength.  38 C.F.R. § 4.124(a) notes that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Thus, because the medical evidence of record shows that the Veteran's bilateral lower extremities have diminished sensation and additional impairment, a 20 percent rating under 38 C.F.R. § 4.124(a), DC 8520 is warranted.      

However, the competent evidence of record shows that the Veteran's neuropathy of the lower extremities does not manifest moderately severe incomplete paralysis of the sciatic nerve.  The March 2005 VA examination report notes that the Veteran's bilateral lower extremities diabetic neuropathy was mild.  The August 2010 VA examiner also found that the Veteran's lower extremities had normal peripheral nerve reflexes, normal hip and knee flexion and extension with active movement against full resistance and normal ankle dorsiflexion and plantar flexion and great toe extension, no muscle atrophy and normal muscle tone, no gait abnormality, no imbalance or tremor, and no evidence of fasciculations.  Although the Veteran uses a cane for walking there is no medical evidence of record indicating that his diabetic neuropathy necessitates his use of a cane.  

The medical evidence of record does not show any significant functional limitations, such as an abnormal gait or tremor, that would warrant a higher 40 percent rating for moderately severe incomplete paralysis of the sciatic nerve.   Thus, a higher 40 percent rating under 38 C.F.R. § 4.124(a), DC 8520 is not warranted.      

The disabling effects of pain have been considered in evaluating the Veteran's service-connected neurologic disabilities of his lower extremities, as indicated in the above discussions.  See DeLuca, supra.  The Veteran's complaints of pain, and the examiner's observations of pain and painful motion, were considered in the level of impairment and loss of function attributed to his disabilities. 

The Veteran is competent to report symptoms of PTSD and neuropathy of his legs that only require his personal knowledge as it comes to him through his senses, such as being angry or foot numbness.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a lay person he cannot provide competent evidence as to whether he has occupational and social impairment in most areas, or whether he has specific psychiatric symptoms, such as depression, delusions, or spatial disorientation.  Nor can the Veteran provide competent evidence as to whether his neuropathy manifests moderately severe paralysis of his sciatic nerve or whether his diabetes mellitus medically requires the regulation of activities.  

The Board finds that the medical evidence, which directly address the criteria under which the disabilities are evaluated, is far more probative than the Veteran's assessment of his disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

At no time during the pendency of the Veteran's claim has his PTSD or diabetes mellitus met or nearly approximated the criteria for a higher rating; nor has his diabetic neuropathy of the lower extremities warranted a rating in excess of 20 percent, and staged ratings are not for application.  See Hart, 21 Vet. App. 505. 

The preponderance of the evidence is against an evaluation in excess of 50 percent for PTSD; against an evaluation in excess of 20 percent for diabetes mellitus; and against an evaluation in excess of 20 percent for diabetic neuropathy of the bilateral lower extremities, respectively.  There is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. at 57-58. 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The competent medical evidence of record does not establish that the rating criteria are inadequate to evaluate the Veteran's PTSD, diabetes, or diabetic neuropathy.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, are the symptoms, such as sleep impairment, insulin use, and incomplete paralysis of the sciatic nerve, included in the criteria used to evaluate the Veteran's disabilities.  Thus, a referral to the Under Secretary is not warranted.  See Thun, supra.










ORDER

Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD) is denied. 

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus is denied. 

Entitlement to an initial evaluation of 20 percent, but no more, for diabetic neuropathy of the left lower extremity is granted. 

Entitlement to an initial evaluation of 20 percent, but no more, for diabetic neuropathy of the right lower extremity is granted. 




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


